 PSI DIVISION OF WARNERELECTRICBRAKE ANDCLUTCH499PSI Division of Warner Electric Brake and ClutchandInternational Union of Electrical,Radio and Ma-chineWorkers,AFL-CIO,Petitioner.Case4-RC-9286December10, 1971DECISION AND CERTIFICATION OFRESULTS OF ELECTIONBY CHAIRMAN MILLER AND MEMBERSFANNING ANDKENNEDYPursuant to a Stipulation for Certification UponConsent Election, an election by secret ballot wasconducted on September 9, 1971, under the directionand supervision of the Regional Director for Region 4among the employees in the appropriate unit. At theconclusion of the election, the parties were furnishedwith a tally of ballots which showed that of approxi-mately 58 eligible voters, 57 ballots were cast, ofwhich 26 were for and 29 were against the Union, and2 were challenged. The challenged ballots are notsufficient to affect the results of the election. Thereaft-er,theUnion filed timely objections to conductaffecting the results of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, the Regional Director,on, September 30, 1971, issued and served upon theparties his Report on Objections in which he recom-mended that the objections be overruled in theirentirety because the Petitioner had failed to submitany evidence in support thereof, and that the Boardissue a certification of results. The Union filed a"Request for Review" of the Regional Director'sreport, alleging that it had been unable to comply withhis request for supporting evidence by the date fixedby the Regional Director, due to the illness of itsrepresentative. It urged that the case be remanded tothe Regional Director for consideration of the meritsof the objections alleging that it had furnished thesupporting evidence, though after issuance of theRegional Director's report. Thereafter, the Employerfiled a brief in opposition to these exceptions.'Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce withinthemeaning of the Act and it will effectuate thepurposes of the Act to assert jurisdiction herein.2.The labor organization involved claims torepresent certain employees of the Employer.3.A question affecting commerce exists concern-ing the representation of the employees of theEmployer within the meaning of Section 9(c)(1) andSection 2(6) and (7) of the Act.4.The parties stipulated, and we find, that thefollowing employees of the Employer constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All production and maintenance employees,excluding all other employees, office cleri-cals, technical employees, guards and super-visors as defined in the Act.5.The Board has considered the Regional Direc-tor's report and the Union's exceptions thereto, andhereby adopts the Regional Director's findings andrecommendations. The Union's exceptions allege nomeritorious grounds which, in our opinion, warrantreversal of the Regional Director's action herein. Ourrules require that a party filing objections must do sowithin 5 days of an election and must submitsupporting evidence either at that time or forthwith. Itisclear that in the event such evidence is notsubmitted with the objections, the Regional Directorhas discretion in setting the deadline for its submis-sion.Mohawk Bedding Corp.,178 NLRB 432. Wecannot say, in this case, that the Regional Directorabused that discretion by selecting September 24,1971, some 15 days after the election, as the last datefor filing the supporting evidence. Furthermore,although the Union stated on October 4, 1971, that itdid not submit the evidence in a timely fashionbecause, it alleged, its business agent was ill, we havebefore us no verification of that allegation. However,even if such evidence had been submitted, we believetheUnion had ample time to contact the RegionalOffice before September 24 to apprise it of thesituation and request an extension, and we find itsignificant that no such action was taken. Under thesecircumstances, we find no basis for remanding thiscase to the Regional Director for further considera-tion.CERTIFICATION OF RESULTS OFELECTIONIt is hereby certified that a majority of valid voteshas not been cast for International Union of Electri-cal,Radio and Machine Workers, AFL-CIO, andthat said labor organization is not the exclusiverepresentative of the employees in the unit foundappropriate within the meaning of Section 9(a) of theNational Labor Relations Act, as amended.194 NLRB No. 59